UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 March 15, 2016 Date of report (Date of earliest event reported) BIOLIFE SOLUTIONS, INC. (Exact Name of Registrant as Specified in Charter) Delaware 0-18710 94-3076866 (State or Other Juris- (Commission File No.) (IRS Employer diction of Incorporation) Identification No.) 3303 Monte Villa Parkway, Bothell, WA 98021 (Address of principal executive offices, including zip code) (425) 402-1400 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 15, 2016, BioLife Solutions, Inc. (the "Company") approved cash bonus awards for the Company's named executive officers identified below for the fiscal year ended December 31, 2015. Other compensation for fiscal year 2015 was previously reported by the Company in the Summary Compensation Table beginning on page 58 of the Annual Report on Form 10-K for the year ended December 31, 2015 (filed with the Securities and Exchange Commission on February 25, 2016) (the "Annual Report"). As of the filing of the Annual Report, cash bonuses for the named executive officers had not been determined and, therefore, were omitted from the Summary Compensation Table included in the Annual Report. Pursuant to Item 5.02(f) of Form 8-K, the cash bonus awards and total compensation for the named executive officers for fiscal year 2015 are set forth below. No other amounts have changed. Name and Principal Positions (a) Year (b) Salary (c) Bonus (d) Stock Awards (e) Option Awards (f) All Other Compensation (i) Total (j) Michael Rice –– –– President, Chief Executive Officer and Director (8/06 – present) –– –– Aby J. Mathew –– –– Chief Technology Officer (9/00 – present) –– Amount represents bonus determination made on March 15, 2016 for performance in 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: March 21, 2016 BIOLIFE SOLUTIONS, INC. By: /s/Michael Rice Michael Rice President and Chief Executive Officer
